Exhibit 10.36

LOGO [g21208image003.jpg]

 

SPONSORED BY MICROSOFT FINANCING   PROMISSORY NOTE

--------------------------------------------------------------------------------

LOAN PRINCIPAL AMOUNT: Four Hundred and Ninety One Thousand Three Hundred and
Sixty Six Dollars and Fifteen Cents ($491,366.15)

Primary Loan Term: 39 months

Number of Primary Loan Term Payments: 39

Primary Loan Term Payment Periodicity (check one) X monthly, quarterly,
_semi-annually

Primary Loan Term Interest Rate: 4.55% per annum

Primary Loan Term Payment Amount: 3 months at $0.00 followed by 36 months at
$14,793.65, (check one) in advance, X in arrears

Interim Loan Term:                     days

Interim Loan Term Payment Amount: $            

Primary Loan Term Commencement Date:                    

Final Primary Loan Term Payment Date:                    

FOR VALUE RECEIVED, Orange 21 Inc. (“Borrower”) promises to pay to the order of
De Lage Landen Financial Services, Inc. (“Lender”) at its office at 1111 Old
Eagle School Road, Wayne, Pennsylvania 19087 in lawful money of the United
States, the Loan Principal Amount stated above and to pay interest in like money
on such Loan Principal Amount from the date of this Note through its scheduled
maturity (the Final Primary Loan Term Payment Date stated above) at the Primary
Loan Term Interest Rate stated above, computed on the basis of a 360-day year
consisting of twelve 30-day months. The Loan principal and interest shall be
paid in that number (as stated above in Number of Primary Loan Term Payments) of
periodic, consecutive, level installments of principal and interest, each in the
amount stated above (Primary Loan Term Payment Amount stated above) and in the
manner stated above (Primary Loan Term Payment Periodicity and in advance or in
arrears, all as stated above) during the Loan Term, the first Primary Loan Term
Payment Amount to be paid on the Primary Loan Term Commencement Date stated
above and the final Primary Loan Term Payment Amount to be paid on the Final
Primary Loan Term Payment Date; provided however, that in any event the last
such installment shall be in amount sufficient to pay in full all accrued
interest on, and the entire unpaid principal amount of this Note. Borrower also
promises to pay Lender any Interim Loan Term Payment Amount stated above, which
shall be due and payable on the Primary Loan Term Commencement Date. Each
installment of this Note, including, as applicable, any Interim Loan Term
Interest Payment Amount, when paid, shall be first applied to the payment of any
outstanding fees owed in respect to the amount financed pursuant to this Note,
second applied to the payment of interest on the principal amount of this Note,
and the balance thereof to the payment of principal. If any such installment
(including any Interim Loan Term Interest Payment Amount) becomes due and
payable on a day that is not a Business Day (defined hereinafter), the maturity
thereof shall be extended to the next succeeding Business Day. “Business Day”
shall mean a calendar day, excluding Saturdays, Sundays, and all days on which
banking institutions in the Commonwealth of Pennsylvania are required or
authorized to be closed. Unless a day is designated a Business Day, the term
“day” as used herein shall mean a calendar day.

This Note is one of the Notes referred to in, and is issued pursuant to, a Loan
Supplement No., dated as of May 23, 2006 (the “Loan Supplement”) by and between
Borrower and Lender, which Loan Supplement incorporates by reference the terms
and conditions of a Master Loan and Security Agreement (“Master Agreement”) by
and between Borrower and Lender, dated as of May 23, 2006 (the Loan Supplement,
so incorporating the terms and conditions of the Master Agreement, as the same
may from time to time be amended, supplemented or otherwise modified, is herein
referred to as the “Loan Agreement”) and the holder hereof is entitled to the
benefits thereof, which are specifically incorporated herein by reference
herein, and made a part hereof, as if set forth at length herein, as the same
may from time to time be amended, supplemented or otherwise modified.
Capitalized terms used herein, and not defined herein, shall have the meanings
set forth in the Loan Agreement. This Note is secured as provided in the Loan
Agreement, and is subject to prepayment, with premium, if any, only as provided
therein. Reference is herein made to the Loan Agreement for a description of the
provisions upon which this Note is issued and secured, and the nature and extent
of the security and the rights of the holder hereof.

Whenever any Note payment is not made when due, Borrower shall pay Lender, as
applicable, a Finance Charge, and/or Default Interest Charge, as provided for in
the Loan Agreement. Upon the occurrence of any one or more of the Events of
Default specified in the Loan Agreement, the unpaid principal balance of this
Note, together with applicable interest accrued to the date of payment, may be
immediately due and payable without notice or demand, although not yet due, in
accordance with the terms of the Loan Agreement, and herein.

Borrower hereby waives presentment, demand for payment, notice of dishonor, and
any and all other notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of this Note. The obligation of
Borrower to pay the amounts dues under this Note is absolute and unconditional
and is not subject to cancellation, reduction, setoff or counterclaims for any
reason whatsoever. Borrower shall use the principal amount of this Note only in
connection with the acquisition by Borrower of the Financed Product and the
Financed Product shall secure the extension of credit hereunder to the extent
provided in the Loan Agreement.

In the event that any holder shall institute any action for the enforcement or
collection of this Note, there shall be immediately due and payable, in addition
to the then unpaid principal balance hereof and any accrued interest, any
Finance Charges or other late payment charges and all costs and expenses of such
action including attorney’s fees, in addition to all other sums, if any, due as
provided in the Loan Agreement. Borrower waives the right to interpose any
setoff, counterclaim or defense of any nature whatsoever.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law principles.

Orange 21 Inc.

Borrower

 

By:  

x  /s/ Jerry Kohlscheen

Title:   x  Chief Operating Officer

 

U.S. Loan & Security Agreement – Promissory Note - 03-31-04      